Exhibit 10.20

PERFORMANCE STOCK OPTION AGREEMENT

THIS GRANT is hereby made effective as of the Grant Date set forth on the
schedule attached hereto as Schedule A (“Schedule A”, such date, the “Grant
Date”) by and between Nielsen Holdings plc, a company incorporated under the
laws of England and Wales, having its registered office in the United Kingdom
(hereinafter referred to as the “Company”), and the individual whose name is set
forth on Schedule A hereof, who is in the Employment of the Company or a
Subsidiary (hereinafter referred to as the “Optionee”). Any capitalized terms
herein not otherwise defined in this Agreement shall have the meaning set forth
in the Amended and Restated Nielsen 2010 Stock Incentive Plan (the “Plan”).

WHEREAS, the Company wishes to carry out the Plan, the terms of which are hereby
incorporated by reference and made a part of this Agreement; and

WHEREAS, the Committee, charged with administration of the Plan, has determined
that it would be to the advantage and best interest of the Company and its
shareholders to grant the Option provided for herein to the Optionee as an
incentive for increased efforts during his term of office with the Company or
any Subsidiary, and has advised the Company thereof and instructed the
undersigned officers to issue said Option;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

ARTICLE I

DEFINITIONS

Whenever the following terms are used in this Agreement, they shall have the
meaning specified in the Plan or below unless the context clearly indicates to
the contrary.  

Section 1.1.   Cause

“Cause” shall mean “Cause” as defined in the severance plan or policy of the
Company in which the Optionee is a participant on the Grant Date.

Section 1.2.   Good Reason

“Good Reason” shall mean “Good Reason” as defined in the severance plan or
policy of the Company in which the Optionee is a participant on the Grant Date,
as such definition is applicable to the Optionee based on the level at which the
Optionee participates thereunder on the Grant Date.

Section 1.3.   Option

“Option” shall mean the right and option to acquire, on the terms and conditions
set forth in Section 3.1, all or any part of an aggregate of the number of
Shares, as shall be evidenced by entry in the Company’s shareholder register,
set forth on Schedule A.

--------------------------------------------------------------------------------

2

 

Section 1.4.   Permanent Disability

“Permanent Disability” shall mean “Disability” as defined in the severance plan
or policy of the Company in which the Optionee is a participant on the Grant
Date.

Section 1.5.   Retirement

“Retirement” shall mean (a) any statutorily mandated retirement date required
under laws applicable to the Optionee or (b) such other retirement date (which
date may vary by Optionee) as may be approved by the Committee or a designated
officer of the Company, as delegated in accordance with the Plan.

ARTICLE II

GRANT OF OPTIONS

Section 2.1.   Grant of Options

For good and valuable consideration, on and as of the date hereof the Company
irrevocably grants to the Optionee an Option upon the terms and conditions set
forth in this Agreement.

Section 2.2.   Exercise Price

Subject to Section 2.4, the exercise price of the Shares covered by the Option
(the “Option Price”) shall be as set forth on Schedule A.

Section 2.3.   No Guarantee of Employment

Nothing in this Agreement or in the Plan shall confer upon the Optionee any
right to continue in the Employment of the Company or any Subsidiary or shall
interfere with or restrict in any way the rights of the Company or any
Subsidiary, which are hereby expressly reserved, to terminate the Employment of
the Optionee at any time for any reason whatsoever, with or without cause,
subject to the applicable provisions of, if any, the Optionee’s employment
agreement with the Company or a Subsidiary, or an offer letter provided by the
Company or a Subsidiary to the Optionee.

Section 2.4.   Adjustments to Option

The Option shall be adjusted pursuant to Section 10(a) of the Plan, as
applicable. Any such adjustment made in good faith thereunder shall be final and
binding upon the Optionee, the Company and all other interested persons.

ARTICLE III

PERIOD OF EXERCISABILITY

Section 3.1.   Commencement of Exercisability

(a)The Option shall be subject to both performance and service vesting
conditions as described in Sections 3.1(b) and (c) below, and will only be
vested and exercisable with respect to any of the Shares subject thereto when
both the performance and service conditions have been achieved with respect to
such Shares (except as otherwise provided in this Section 3.1).

--------------------------------------------------------------------------------

3

 

(b)The Option will satisfy the performance vesting component (the “Performance
Vesting Condition”) with respect to 100% of the Shares subject thereto if, on or
prior to the Share Price Goal End Date set forth on Schedule A, the closing
price for one Share as listed on the New York Stock Exchange has equaled or
exceeded the Share Price Goal set forth on Schedule A for a period greater than
or equal to 21 consecutive trading days.  If the Performance Vesting Condition
has not been achieved on or prior to the Share Price Goal End Date (and provided
that the Option has not otherwise become vested and exercisable in connection
with an earlier Change in Control or the Optionee’s termination of employment
due to death or Permanent Disability), the Option shall be automatically
cancelled without payment upon the Share Price Goal End Date.

(c)Except as otherwise provided in this Section 3, the Shares subject to the
Option will satisfy the service vesting component (the “Service Vesting
Condition”) with respect to one-third (1/3rd) of the Shares subject thereto
based on the Optionee’s continued employment with the Company or any Subsidiary
through each of the Service Vesting Dates set forth in Schedule A (each such
date, a “Service Vesting Date”).

(d)Upon a Change in Control that occurs on or prior to the Share Price Goal End
Date, the Option (to the extent it then remains outstanding) shall be deemed to
have satisfied the Performance Vesting Condition, and (i) if the Option is not
assumed, continued, or substituted by the Company or its successor as provided
in Section 10 of the Plan and the Optionee is employed with the Company or any
of its Subsidiaries on the effective date of the Change in Control, then, on the
effective date of the Change in Control, the Option shall become immediately
fully vested and exercisable with respect to 100% of the Shares subject thereto
and (ii) if the Option is so assumed, continued or substituted by the Company or
its successor, then the Option shall remain subject to satisfaction of the
Service Vesting Condition; provided, that, if, prior to the final Service
Vesting Date, the Optionee’s employment with the Company and its Subsidiaries
(or any successors thereto) is involuntarily terminated by the Company and its
Subsidiaries without Cause, terminated by the Optionee for Good Reason, or
terminates due to the Optionee’s death, Permanent Disability or Retirement, then
the Option shall become immediately fully vested and exercisable with respect to
100% of the Shares subject thereto effective upon the date of such termination
of employment.

(e)Upon a termination of the Optionee’s Employment for any reason (other than
for Cause by the Company or any Subsidiary, without Good Reason by the Optionee
or due to the Optionee’s  death or Permanent Disability) prior to a Change in
Control, (i) if the Performance Vesting Condition has been satisfied on or prior
to the date of such termination of Employment, a pro-rata portion of the Shares
subject to the Option that would, but for such termination, be scheduled to
satisfy the Service Vesting Condition on the next Service Vesting Date following
such termination of Employment will be deemed to have satisfied the Service
Vesting Condition upon such termination date, with such pro-rata portion
determined based on the number of days the Optionee was employed by the Company
or any of its Subsidiaries since the immediately prior Service Vesting Date,
relative to 365 days and (ii) if the Performance Vesting Condition has not been
satisfied on or prior to the date of such termination of Employment, that
portion of the Option that has satisfied the Service Vesting Condition on or
prior to the date of termination plus a pro-rata portion of the Shares subject
to the Option that would, but for such termination, be scheduled to satisfy the
Service Vesting Condition on the next Service Vesting Date following such
termination of Employment, with such pro-rata portion determined based on the
number of days the Optionee was employed by the Company or any of its
Subsidiaries since the immediately prior Service Vesting Date, relative to 365
days (such portions of the Option, collectively, the “Service Vested Portion”),
shall remain outstanding following such termination and shall vest and become
exercisable on the date on which the Performance Vesting Condition is satisfied;
provided, that, if the Performance Vesting Condition is not satisfied on or
prior to the Share Price Goal End Date, the Service Vested Portion shall be
automatically cancelled without payment upon the Share Price Goal End Date.

--------------------------------------------------------------------------------

4

 

(f)Upon the Optionee’s death or Permanent Disability prior to a Change in
Control while the Option remains outstanding, the Option shall become
immediately fully vested and exercisable with respect to 100% of the Shares
subject thereto, without regard to whether either the Service Vesting Condition
or Performance Vesting Condition has been satisfied at the time of such
termination of Employment.

(g)Notwithstanding the foregoing, no portion of the Option shall become
exercisable as to any additional Shares (which do not otherwise become
exercisable in accordance with Sections 3.1(d), (e), or (f) above) following the
Optionee’s termination of Employment for any reason and any portion of the
Option which is unexercisable as of the Optionee’s termination of Employment,
shall be immediately cancelled without payment therefor. Accordingly, except as
is provided in Sections  3.1(d) and (f), if at the time of the Optionee’s
termination, the Performance Vesting Condition has not been satisfied, then the
Option shall automatically expire without becoming exercisable even if all or a
portion of the Option has satisfied the Service Vesting Condition.

Section 3.2.   Expiration of Option

The Optionee may not exercise any portion of the Option to any extent after the
first to occur of the following events:

(a)The seventh anniversary of the Grant Date; provided that the Optionee remains
in the Employment of the Company or any Subsidiary through such date;

(b)Six months after (i) the Optionee’s Employment is terminated by the Company
and all its Subsidiaries without Cause or the Optionee terminates employment for
Good Reason (unless earlier terminated as provided in Section 3.2(g) below) or
(ii) solely in the case of the Service Vested Portion, if such Service Vested
Portion becomes vested and exercisable following such termination pursuant to
Section 3.1(e), the date on which the Service Vested Portion vests and becomes
exercisable;

(c)The first anniversary of the date of the Optionee’s termination of
Employment, if the Optionee’s Employment is terminated by reason of death or
Permanent Disability (unless earlier terminated as provided in Section 3.2(g)
below);

(d)Unless earlier terminated as provided in Section 3.2(g) below, three months
after the Optionee’s termination of Employment without Good Reason (other than
due to death or Permanent Disability) unless, in the Company’s sole
determination, such termination is in connection with the rendering of services
(as proprietor, investor, director, officer, employee, consultant, partner or
otherwise) to any business that competes with the business of the Company, in
which event the Option shall expire immediately upon termination of employment
with the Company;

(e)Immediately upon the date of the Optionee’s termination of Employment with
the Company and all its Subsidiaries for Cause;

(f)Immediately upon the date of the Optionee’s termination of Employment for any
reason other than by reason of death or Permanent Disability if the Performance
Vesting Condition has not been satisfied as of the date of such termination; or

(g)At the discretion of the Company, if the Committee so determines pursuant to
Section 10 of the Plan.

--------------------------------------------------------------------------------

5

 

Notwithstanding anything set forth in this Section 3.2 to the contrary, in the
event any vested and exercisable portion of the Option is scheduled to expire
pursuant to any of Sections 3.2(a), (b), (c) or (d) above, and the Option Price
is at least $0.10 less than the Fair Market Value on the applicable expiration
date, then on the date that such exercisable portion of the Option is scheduled
to expire, such exercisable portion of the Option (to the extent not previously
exercised by the Optionee) shall be automatically exercised on behalf of the
Optionee and the net number of Shares resulting from such automatic exercise
(after deduction for payment of the exercise price and withholding taxes) shall
be delivered to the Optionee as soon as practicable thereafter.

For purposes of the foregoing, to the extent the Optionee is employed outside of
the United States, the date on which the Optionee’s Employment terminates shall
be the earliest of (i) the date on which the Company, or the Subsidiary that
employs him, provides the Optionee with notice of termination of Employment,
(ii) the last day of the Optionee’s active service with the Company and its
Subsidiaries; or (iii) the last day on which the Optionee is an employee of the
Company or the Subsidiary that employs him, as determined in each case without
including any required advance notice period and irrespective of the status of
the termination under local labor or employment laws.  

ARTICLE IV

EXERCISE OF OPTION

Section 4.1.   Person Eligible to Exercise

During the lifetime of the Optionee, only he may exercise the Option or any
portion thereof.  After the death of the Optionee, any exercisable portion of
the Option may, prior to the time when the Option becomes unexercisable under
Section 3.2, be exercised by his personal representative or by any person
empowered to do so under the Optionee’s will or under the then-applicable laws
of descent and distribution.

Section 4.2.   Partial Exercise

Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.2;
provided, that any partial exercise shall be for whole Shares only.

Section 4.3.   Manner of Exercise

The Option, or any exercisable portion thereof, may be exercised solely by
delivering to the designated individual at the Company or his office all of the
following prior to the time when the Option or such portion becomes
unexercisable under Section 3.2:

(a)Notice from the Optionee or the other person then entitled to exercise the
Option or portion thereof, stating that the Option or portion thereof is thereby
exercised, such notice complying with all applicable rules, policies, and
procedures established by the Committee;

(b)Full payment (in cash or by check or by a combination thereof) for the Shares
with respect to which the Option or portion thereof is exercised (the “net
settlement” feature as described in the Plan shall not be permitted);

(c)Full payment (in cash or by check or by a combination thereof) of all amounts
which, under applicable law, the Company is required to withhold upon exercise
of the Option; and

--------------------------------------------------------------------------------

6

 

(d)In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Optionee, appropriate proof
of the right of such person or persons to exercise the Option.

Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of shares acquired on exercise of the Option does not violate the Securities Act
of 1933, as amended.  

Section 4.4.   Conditions to Issuance of Shares

The Shares issuable upon the exercise of the Option, or any portion thereof,
shall not be required to be so physically issued to the Optionee.  For the
avoidance of doubt,
Shares shall be deemed to have been issued when evidenced by entry in the
Company’s shareholder register.  Such Shares shall be fully paid and
nonassessable.  The Company shall not be required to issue or deliver any
certificate or certificates for Shares acquired upon the exercise of the Option
or portion thereof prior to fulfillment of all of the following conditions:

(a)The obtaining of approval or other clearance from any state, provincial or
federal governmental agency which the Committee shall, in its reasonable and
good faith discretion, determine to be necessary or advisable (and the Company
and the Optionee shall each use reasonable efforts to obtain all such clearances
and approvals as soon as reasonably practicable); and

(b)The lapse of such reasonable period of time following the exercise of the
Option as the Committee may from time to time establish for reasons of
administrative convenience or as may otherwise be required by applicable law.

Section 4.5.   Rights as Shareholder

The Optionee shall not be, nor have any of the rights or privileges of, a
shareholder of the Company in respect of any Shares he may be issued upon the
exercise of the Option or any portion thereof unless and until such Shares shall
have been issued as evidenced by entry in the Company’s shareholder register
upon satisfaction of the conditions set forth in Section 4.4.

ARTICLE V

MISCELLANEOUS

Section 5.1.   Administration

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such
rules.  All actions taken and all interpretations and determinations made by the
Committee in good faith shall be final and binding upon the Optionee, the
Company and all other interested persons.  No member of the Committee shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or the Option.  In its absolute discretion, the
Board may at any time and from time to time exercise any and all rights and
duties of the Committee under the Plan and this Agreement.

--------------------------------------------------------------------------------

7

 

Section 5.2.   Option Not Transferable

Subject to applicable law to the contrary, neither the Option nor any interest
or right therein or part thereof shall be liable for the debts, contracts or
engagements of the Optionee or his successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
that this Section 5.2 shall not prevent transfers by will or by the applicable
laws of descent and distribution or to a partnership, limited liability company,
corporation, trust or custodianship, the beneficiaries of which may include only
the Optionee, his spouse (or ex-spouse) or his lineal descendants (including
adopted children) or, if at any time after any such transfer there shall be no
then living spouse or lineal descendants, then to the ultimate beneficiaries of
any such trust or to the estate of a deceased beneficiary.

Section 5.3.   Notices

Any written notice to be given under the terms of this Agreement to the Company
shall be addressed to the Company in care of the designated individual, and any
notice to be given to the Optionee shall be addressed to him at the address on
file at the Company; provided that notice may be provided electronically by
complying with any applicable rules, policies, and procedures established by the
Committee. By a notice given pursuant to this Section 5.3, either party may
hereafter designate a different address for notices to be given to it or
him.  Any notice which is required to be given to the Optionee, shall, if the
Optionee is then deceased, be given to the Optionee’s personal representative if
such representative has previously informed the Company of his status and
address by notice under this Section 5.3 that complies with any applicable
rules, policies, and procedures established by the Committee. Written notice, if
permitted by the Committee, shall have been deemed duly given, in each case as
follows: (a) upon electronic confirmation of facsimile, (b) one business day
following the date sent when sent by overnight delivery and (c) five (5)
business days following the date mailed when mailed by registered or certified
mail return receipt requested and postage prepaid.

Section 5.4.   Titles; Pronouns

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.  The masculine pronoun
shall include the feminine and neuter, and the singular the plural, where the
context so indicates.

Section 5.5.   Applicability of Plan

The Option and the Shares issued to the Optionee upon exercise of the Option
shall be subject to all of the terms and provisions of the Plan, to the extent
applicable to the Option and such Shares. In the event of any conflict between
this Agreement and the Plan, the terms of the Plan shall control.

Section 5.6.   Amendment

This Agreement may be amended only by a writing executed by the parties hereto,
which specifically states that it is amending this Agreement.

--------------------------------------------------------------------------------

8

 

Section 5.7.   Governing Law

The laws of the State of New York shall govern the interpretation, validity and
performance of the terms of this Agreement, except to the extent that the issue
or transfer of Shares shall be subject to mandatory provisions of the laws of
England and Wales.

Section 5.8.   Arbitration

In the event of any controversy among the parties hereto arising out of, or
relating to, this Agreement which cannot be settled amicably by the parties,
such controversy shall be finally, exclusively and conclusively settled by
mandatory arbitration conducted expeditiously in accordance with the American
Arbitration Association rules, by a single independent arbitrator.  Such
arbitration process shall take place within the Borough of Manhattan, in the
City of New York, New York.  The decision of the arbitrator shall be final and
binding upon all parties hereto and shall be rendered pursuant to a written
decision, which contains a detailed recital of the arbitrator’s
reasoning.  Judgment upon the award rendered may be entered in any court having
jurisdiction thereof.  Each party shall bear its own legal fees and
expenses.  Notwithstanding anything herein to the contrary, if the Optionee’s
employment agreement or offer letter contains a similar provision relating to
arbitration and/or dispute resolution, such provision in the employment
agreement or offer letter shall govern any controversy hereunder.

Section 5.9.   Code Section 409A

Notwithstanding any other provisions of this Agreement or the Plan, the Option
granted hereunder shall not be deferred, accelerated, extended, paid out or
modified in a manner that would result in the imposition of an additional tax
under Section 409A of the Code upon the Optionee.  In the event it is reasonably
determined by the Committee that, as a result of Section 409A of the Code, the
transfer of Shares under this Agreement may not be made at the time contemplated
hereunder without causing the Optionee to be subject to taxation under
Section 409A of the Code, the Company will make such payment on the first day
that would not result in the Optionee incurring any tax liability under
Section 409A of the Code. Notwithstanding anything herein to the contrary, if at
the time of the Optionee’s termination of Employment with the Company the
Optionee is a “specified employee” as defined in Section 409A of the Code and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of Employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Optionee) until the date that is six months
following the Optionee’s termination of Employment with the Company (or the
earliest date as is permitted under Section 409A of the Code without any
accelerated or additional tax).  The Optionee is solely responsible and liable
for the satisfaction of all taxes and penalties that may be imposed on or in
respect of such Optionee in connection with the Option (including any taxes and
penalties under Section 409A), and neither the Company nor any of its
Subsidiaries shall have any obligation to indemnify or otherwise hold the
Optionee (or any beneficiary) harmless from any or all of such taxes or
penalties.  If the Option is considered “deferred compensation” subject to
Section 409A, references in this Agreement and the Plan to “termination of
Employment” and “separation from service” (and substantially similar phrases)
shall mean “separation from service” within the meaning of Section 409A.  For
purposes of Section 409A, each payment that may be made in respect of the Option
is designated as a separate payment.

Section 5.10.   Counterparts

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.  

--------------------------------------------------------------------------------

9

 

Section 5.11.   No Acquired Rights

In participating in the Plan, the Optionee acknowledges and accepts (i) that the
Board has the power to amend or terminate the Plan, to the extent permitted
thereunder, at any time, and (ii) that the opportunity given to the Optionee to
participate in the Plan is entirely at the discretion of the Committee and does
not obligate the Company or any of its Affiliates to offer such participation in
the future (whether on the same or different terms). The Optionee further
acknowledges and accepts that (a) such Optionee’s participation in the Plan is
not to be considered part of any normal or expected compensation, (b) the value
of the Options or the Shares shall not be used for purposes of determining any
benefits or compensation payable to the Optionee or the Optionee’s beneficiaries
or estate under any benefit arrangement of the Company or any Subsidiary,
including but not limited to severance or indemnity payments, and (c) the
termination of the Optionee’s employment with the Company and all Subsidiaries
under any circumstances whatsoever will give the Optionee no claim or right of
action against the Company or any Subsidiary in respect of any loss of rights
under this Agreement or the Plan that may arise as a result of such termination
of employment.

Section 5.12.   Confidential Information; Non-Compete; Non-Solicitation

The Optionee acknowledges and agrees that the Optionee is bound by and will
comply with the restrictive covenants and obligations contained in the Appendix
to this Agreement, which covenants and obligations are incorporated herein by
reference and made a part of this Agreement.

Section 5.13.   Data Privacy

If the Optionee is employed outside the European Economic Area and consent is
needed for the collection, processing or transfer of his personal data under
applicable local law, the Optionee hereby consents for the purposes of the Plan.

For the purposes of compliance with the General Data Protection Regulation (EU)
2016/679, the Company will separately provide the Optionee with information on
the collection, processing and transfer of his personal data, including the
grounds for processing.

Section 5.14.   Forfeiture of Grant

If the Optionee does not sign and return this Agreement within six months
following the Grant Date, this Option shall be forfeited and shall be of no
further force and effect.




--------------------------------------------------------------------------------

10

 

 

NIELSEN HOLDINGS PLC

[g3ithr45mo3k000001.jpg]

By:   Nancy Ramsey Phillips

Chief Human Resources Officer

 

OPTIONEE:

 

Participant name

 

Online grant acceptance satisfies signature

Requirement

 

 




--------------------------------------------------------------------------------

11

 

Schedule A

 

Name of Optionee:

 

Participant Name

 

 

 

Grant Date

 

Grant Date

 

 

 

Aggregate number of Shares

 

 

for which the Option granted

 

 

hereunder is exercisable:

 

Number of shares granted

 

 

 

Option Price per Share:

 

Grant price

 

 

 

Share Price Goal End Date:

 

[October 26, 2021]

 

 

 

Share Price Goal:

 

$[XX]1

 

 

 

First Service Vesting Date:

 

[October 26, 2019]

 

 

 

Second Service Vesting Date:

 

[October 26, 2020]

 

 

 

Third Service Vesting Date:

 

[October 26, 2021]

 

 

 

Vesting on a “Change in Control”:

 

Per Section 3.1(d) of the Agreement.

 




 

1 

Dollar amount equal to 25% above the average closing price per share of Company
stock on October 26, 2018, as quoted on the New York Stock Exchange.

--------------------------------------------------------------------------------

12

 

APPENDIX

Confidential Information; Non-Compete; Non-Solicitation

1.In consideration of the Company entering into this Agreement with the
Optionee, the Optionee shall not, directly or indirectly, (i) at any time during
or after the Optionee’s employment with the Company or any of its subsidiaries,
parents or affiliates (collectively, “Nielsen”), disclose any Confidential
Information (as defined below) except (A) when required to perform his or her
duties to Nielsen; (B) as required by law or judicial process; or (C) in
connection with any Protected Activity (as defined below) by the Optionee; or
(ii) at any time during the Optionee’s employment with Nielsen and for a period
of 12 months thereafter or, if the Optionee’s employment with Nielsen is
terminated under circumstances that entitle the Optionee to receive severance
under any severance plan, policy or agreement with Nielsen applicable to the
Optionee at the time of such termination, for the duration of the applicable
severance period under such plan, policy or agreement if such severance period
is longer than 12 months (with, for the avoidance of doubt, the severance period
for any lump sum severance payment being equal to the number of months of base
salary being paid in such lump sum (for example, 1.5x base salary equates to a
severance period of 18 months)) (A) associate with (whether as a proprietor,
investor, director, officer, employee, consultant, partner or otherwise) or
render services to any business that competes with the business of Nielsen, in
any geographic or market area where Nielsen conducts business or provides
products or services (or which the Optionee has knowledge, at the time in
question, that Nielsen has plans to commence engaging in within twelve (12)
months); provided, that nothing herein shall be deemed to prohibit the
Optionee’s ownership of not more than 2% of the publicly-traded securities of
any competing business; (B) induce, influence, encourage or solicit in any
manner any (x) client or prospective client with which the Optionee had
interactions in connection with his/her employment in the 18 months prior to
termination of the Optionee’s employment with Nielsen, or (y) vendor or supplier
of Nielsen, to cease or reduce doing business with Nielsen or to do business
with any business in competition with the business of Nielsen; (C) solicit,
recruit, or seek to hire, or otherwise assist or participate in any way in the
solicitation or recruitment of, any person who has been employed or engaged by
Nielsen at any time during the 6 months immediately preceding the termination of
the Optionee’s employment, or induce, influence, or encourage in any manner, or
otherwise assist or participate in any way in the inducement, influence or
encouragement of, any such person to terminate his or her employment or
engagement with Nielsen; or (D) hire or otherwise assist or participate in any
way in the hiring of, any person who has been employed or engaged by Nielsen at
any time during the 6 months immediately preceding the termination of the
Optionee’s employment.  The provisions hereof shall be in addition to and not in
derogation of any other agreement covering similar matters to which the Optionee
and the Company or any subsidiary or affiliate thereof are parties.  For
purposes of this agreement, the “business of Nielsen” means consumer purchasing
measurement and analytics, media audience measurement and analytics, and any
other line of business in which Nielsen is engaged at the time of the
termination of the Optionee’s employment (or which the Optionee has knowledge,
at the time in question, that Nielsen has plans to commence engaging in within
twelve (12) months).  If the Optionee is primarily providing services in
California at the time the Optionee’s employment with Nielsen terminates, then
sub-clauses (A), (B) and (D) of clause (ii) of this Section 1 shall not apply
following such termination.  If the Optionee lived or provided services in
Massachusetts for at least thirty (30) days immediately preceding the Optionee’s
termination, then sub-clause (A) of clause (ii) of this Section 1 shall not
apply following such termination.

--------------------------------------------------------------------------------

13

 

2. “Confidential Information” shall include all trade secrets and proprietary or
other confidential information owned, possessed or used by Nielsen in any form,
whether or not explicitly designated as confidential information, including,
without limitation, business plans, strategies, customer lists, customer
projects, cooperator lists, personnel information, financial information,
pricing information, cost information, methodologies, software, data, and
product research and development.  Confidential Information shall not include
any information that is generally known to the industry or the public other than
as a result of the Optionee’s breach of this covenant or any breach of other
confidentiality obligations by the Optionee, employees or third parties.

3.If the Optionee performs services for an entity other than Nielsen at any time
prior to the end of the 12-month post-termination period or, if longer, the
applicable severance period (whether or not such entity is in competition with
Nielsen), the Optionee shall notify the Company on or prior to the commencement
thereof.  To “perform services” shall mean employment or services as an
employee, consultant, owner, partner, associate, agent or otherwise on behalf of
any person, principal, partnership, firm or corporation.

4.If at any time a court holds that the restrictions stated in Section 1 above
are unreasonable or otherwise unenforceable under circumstances then existing,
the parties hereto agree that the maximum period, scope or geographic area
determined to be reasonable under such circumstances by such court will be
substituted for the stated period, scope or area or, if the court does not
undertake such substitution, then the remainder of Section 1 shall be given full
effect without regard to the invalid portion.  Because the Optionee’s services
are unique and because the Optionee has had and will continue to have access to
Confidential Information, the parties hereto agree that money damages will be an
inadequate remedy for any breach of this Agreement.  In the event of a breach or
threatened breach of this Agreement, Nielsen or its successors or assigns may,
in addition to other rights and remedies existing in their favor, (i) apply to
any court of competent jurisdiction for specific performance and/or injunctive
relief in order to enforce, or prevent any violations of, the provisions hereof
(without the posting of a bond or other security); and (ii) may require the
Optionee (A) to forfeit any vested or unvested portion of the Grant and to
return all Shares previously issued to the Optionee under the Grant (“Grant
Shares”); and (B) to pay to Nielsen the full value of any consideration received
for the Grant Shares that were previously sold by the Optionee or otherwise
disposed of to a third party (or if no such consideration was received, the then
fair market value of the Grant Shares).

5.The Optionee acknowledges that the restrictions in Section 1 above are not
greater than required to protect Nielsen’s legitimate business interests,
including without limitation the protection of its Confidential Information and
the protection of its client relationships, and are reasonably limited in time
or duration, geography and scope of activity.  The Optionee further acknowledges
that, viewed separately or together, the restrictions in Section 1 above do not
unfairly or unreasonably restrict the Optionee’s ability to obtain other
comparable employment, earn a living, work in any particular area or otherwise
impose an undue hardship on Optionee.

6.Protected Activity.  Nothing in this Agreement shall prohibit or impede the
Optionee from communicating, cooperating or filing a complaint with any U.S.
federal, state or local governmental or law enforcement branch, agency or entity
(collectively, a “Governmental Entity”) with respect to possible violations of
any U.S. federal, state or local law or regulation, or otherwise making
disclosures to any Governmental Entity, in each case, that are protected under
the whistleblower provisions of any such law or regulation; provided, that in
each case such communications and disclosures are consistent with applicable
law.  An individual shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made (i) in confidence to a federal, state, or local government official or to
an attorney solely for the purpose of reporting or investigating a suspected
violation of law; or (ii) in a complaint or other document filed in a lawsuit or

--------------------------------------------------------------------------------

14

 

other proceeding, if such filing is made under seal.  An individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal, and does not disclose the trade
secret, except pursuant to court order.  Except as otherwise provided in this
paragraph or under applicable law, under no circumstance is the Optionee
authorized to disclose any information covered by Nielsen’s attorney-client
privilege or attorney work product, or Nielsen’s trade secrets, without
Nielsen’s prior written consent.  The Optionee does not need the prior
authorization of (or to give notice to) Nielsen regarding any communication,
disclosure, or activity described in this paragraph.